                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

TERRICK NOONER, #SK-926,                             §
                                                     §     Case No. 6:19-CV-243-JDK-KNM
v.                                                   §
                                                     §
STATE OF TEXAS, et al.,                              §

              ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE
           AND DENYING PLAINTIFF’S MOTION FOR INJUNCTIVE RELIEF

        Plaintiff Terrick Nooner, an inmate confined in the Arkansas prison system and proceeding

pro se, filed the above-styled and numbered civil rights lawsuit pursuant to 42 U.S.C. § 1983.

Docket No. 1. The case was referred to United States Magistrate Judge K. Nicole Mitchell (Docket

No. 5), who issued a Report and Recommendation (Docket No. 9) concluding that Mr. Nooner’s

motion for preliminary injunction (Docket No. 4) should be denied. Mr. Nooner has filed

objections. Docket No. 10.

        The Report of the Magistrate Judge, which contains proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration, and

having made a de novo review of the objections raised by Mr. Nooner, the Court is of the opinion

that the findings and conclusions of the Magistrate Judge are correct and the objections by Mr.

Nooner are without merit. Specifically, Mr. Nooner’s claim fails because he has not set out any

facts showing that the non-parties to the suit, which are the subject of the motion for

preliminary injunction, have minimum contacts to the territorial jurisdiction of the Court

pursuant to Federal Rule of Civil Procedure 4(k)(1)(A). Docket No. 9 at 2; see Enter. Int’l, Inc. v.

Corporacion Estatal Petrolera Ecuatoriana, 762 F.2d 464, 471 (5th Cir. 1985) (“We hold, therefore,

that the district court should not have issued the preliminary injunction against C.E.P.E. without
determining whether it had [personal] jurisdiction over the party enjoined.”). Because the Court has

determined that it lacks personal jurisdiction over the subjects of the requested injunction, the Court

need not address whether a federal court may enjoin a non-party. See generally Samuel L. Bray,

Multiple Chancellors: Reforming the National Injunction, 131 HARV. L. REV. 417, 482 (2017).

       The Court therefore adopts the findings and conclusions of the Magistrate Judge as the

findings and conclusions of the Court.        It is accordingly ORDERED that the motion for

preliminary injunction (Docket No. 4) is DENIED.

        So ORDERED and SIGNED this 27th day of June, 2019.



                                                   ___________________________________
                                                   JEREMY D. KERNODLE
                                                   UNITED STATES DISTRICT JUDGE
